Case 1:20-cv-00443-TSE-TCB Document 5 Filed 07/22/20 Page 1 of 4 PageID# 85




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


 OPT OUT SERVICES LLC,

       Plaintiff,

 v.                                                 No. 1-20-CV-443 (TSE/TCB)

 oproutprescreen.com, et al.,

       Defendants.


             PLAINTIFF’S REQUEST FOR CLERK’S ENTRY OF DEFAULT

       Pursuant to Federal Rule of Civil Procedure 55(a), Plaintiff Opt Out Services LLC

(“OOS”), by counsel, requests that the Clerk of the Court enter default against the Internet

domain      names      oproutprescreen.com,      optiutprescreen.com,      optoutpredcreen.com,

optoutpreescreen.com, optoutprrescreen.com, optpoutprescreen.com, and opyoutprescreen.com

(the “Domain Names”) for failure to defend the lawsuit. In support of this request, OOS states as

follows:

       1.      Plaintiff OOS filed its Complaint (“Complaint”) against the Defendant Domain

Names on April 21, 2020. See ECF No. 1.

       2.      The listed owners of the Domain Names are identified in Paragraphs 6-12 of the

Complaint. Id. ¶¶ 6-11 & Exs. 1-7.

       3.      On April 22, 2020, OOS provided the registered owner(s) of the Defendant

Domain Names with notice of the alleged violations and a copy of the Complaint.              See

Declaration of Ari Meltzer ¶¶ 4-5 & Attach. 1, attached hereto as Exhibit A (“Meltzer Decl.”).
Case 1:20-cv-00443-TSE-TCB Document 5 Filed 07/22/20 Page 2 of 4 PageID# 86




The notice was sent to the postal and e-mail addresses provided in the domain name registration

records for the Domain Names. Id.

       4.      On April 23, 2020, OOS filed a Motion for Service By Publication. See ECF No.

2. On April 24, 2020, the Court granted OOS’s Motion and ordered OOS to publish the Order

providing notice to the Defendants in The Washington Post or The Washington Time once within

fourteen (14) days after the entry of the Order. See ECF No. 3. The Order further directed OOS

to file a declaration describing the steps that OOS had taken to comply with the Order. Id.

       5.      OOS caused the Order of Service By Publication to be published in The

Washington Times on April 30, 2020.        See Meltzer Decl. ¶ 6.        OOS filed its declaration

describing compliance with the Order on May 19, 2020. ECF No. 4.

       6.      In accordance with the Order of Service By Publication, Defendants’ answer(s) or

other response(s) were due no later than May 21, 2020. No such answer or other response has

been filed or served. See Meltzer Decl. ¶ 8.

       WHEREFORE, for the reasons set forth above, OOS respectfully requests that the Clerk

enter default against the Defendants as to all claims asserted by OOS.



       Dated: July 22, 2020          By:          /s/ Attison L. Barnes, III /s/
                                               Attison L. Barnes, III (VA Bar No. 30458)
                                               David E. Weslow (pro hac vice)
                                               WILEY REIN LLP
                                               1776 K St. NW
                                               Washington, DC 20006
                                               (202) 719-7000 (phone)
                                               (202) 719-7049 (fax)
                                               abarnes@wileyrein.com
                                               dweslow@wileyrein.com

                                               Attorneys for Plaintiff
                                               Opt Out Services LLC



                                                  2
Case 1:20-cv-00443-TSE-TCB Document 5 Filed 07/22/20 Page 3 of 4 PageID# 87




                                 CERTIFICATE OF SERVICE

       I, Attison L. Barnes, III, hereby certify that on July 22, 2020, I electronically filed the

foregoing by using the CM/ECF system. I also sent copies to the registrant of the domain names

at the postal and email addresses provided by the registrant to the registrar of the domain names

or, if none is available, to the registrar of the domain names:

               Registration Private/Domains by Proxy, LLC
               DomainsByProxy.com
               14455 N. Hayden Road
               Scottsdale, Arizona 85260
               oproutprescreen.com@domainsbyproxy.com
               optoutprrescreen.com@domainsbyproxy.com
               (for oproutprescreen.com and optoutprrescreen.com)

               ABOVE.COM PTY LTD.
               6-8 East Concourse
               Beaumaris, VIC 3193
               Australia
               optiutprescreen.com@privacy.above.com
               opyoutprescreen.com@privacy.above.com
               (for optiutprescreen.com and opyoutprescreen.com)

               DNSPod, Inc.
               c/o Yantai Disp Technology Co., Ltd. Company Xinwang Digital
               2-4 Floor, Building G, #1 Siwei Rd., Beichen District
               Tianjin, China 300000
               abuse@dnspod.com
               (for optoutpredcreen.com)

               WhoIs Agent
               c/o Name.com, Inc.
               PO Box 1769
               Denver, Co. 80201
               abuse@name.com
               (for optoutpreescreen.com)




                                                  1
Case 1:20-cv-00443-TSE-TCB Document 5 Filed 07/22/20 Page 4 of 4 PageID# 88




           Domain Protection LLC
           c/o Sea Wasp LLC d/b/a Fabulous
           3500 N Causeway Blvd, Suite 160
           Metairie, LA 70002
           abuse@fabulous.com
           optpoutprescreen.comregistrant@fabulouswhoiscompliance.com
           (for optpoutprescreen.com)


                                             /s/ Attison L. Barnes, III /s/
                                            Attison L. Barnes, III (VA Bar No. 30458)
                                            WILEY REIN LLP
                                            1776 K Street, NW
                                            Washington, DC 20006
                                            Tel: (202) 719-7000
                                            Fax: (202) 719-7049
                                            abarnes@wiley.law

                                            Counsel for Plaintiff
                                            Opt Out Services LLC




                                        2
